 1 McGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-0201 TLN
12                               Plaintiff,             AMENDED STIPULATION MOVING HEARING
                                                        ON DISCOVERY MOTION AND [PROPOSED]
13                         v.                           ORDER
14   DERRICK WALKER,
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     Defendant filed a motion seeking discovery and noticed a hearing for May 10, 2019;

21          2.     Government counsel has not had sufficient time to prepare a response to defendant’s

22 discovery motion and thus needs additional time to prepare that response;

23          3.     The parties have also opened preliminary discussions about a potential resolution to the

24 criminal case against Mr. Walker;

25 ///

26 ///

27 ///

28 ///

      AMENDED STIPULATION MOVING HEARING                1
      ON DISCOVERY MOTION
 1         4.     By this stipulation, the parties jointly request that a hearing on defendant’s discovery

 2 motion be moved from May 10, 2019, to May 20, 2019.

 3         IT IS SO STIPULATED.

 4

 5
     Dated: May 10, 2019                                    McGREGOR W. SCOTT
 6                                                          United States Attorney
 7
                                                            /s/ Jason Hitt
 8                                                          JASON HITT
                                                            Assistant United States Attorney
 9

10
     Dated: May 10, 2019                                    /s/ Mia Crager
11                                                          Mia Crager
12                                                          Assistant Federal Defender
                                                            Counsel for Defendant
13                                                          Derrick Walker
                                                            Authorized to sign for Ms.
14                                                          Crager on 5-10-19
15

16

17                                [PROPOSED] FINDINGS AND ORDER

18         The hearing the discovery motion filed by defendant Derrick Walker is moved from the duty

19 magistrate calendar from May 10, 2019, to May 20, 2019.

20         IT IS SO ORDERED.

21 DATED: May 10, 2019

22

23

24

25

26

27

28

      AMENDED STIPULATION MOVING HEARING                2
      ON DISCOVERY MOTION
